UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 0-26402 CUSIP NUMBER 025636-20-0 (Check one): ¨ Form 10-K ¨ Form 20F ¨ Form 11-K x Form 10-Q ¨ Form N-SAR ¨ Form N-CSR For Period Ended: March 31, 2017 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
